 

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

(Sacramento Division)

01 COMMUNICATIONS, INC Case No.: 2218-cv-01950-JAM-DB
Plaintiff
ORDER GRANTING REQUEST TO
V_ REDACT OR SEAL SPECIFIC

CONFIDENTIAL INFORMATION

MCI Communications Services, lnc. and

Verizon Select Services, Inc., Judge: Hon. John A. Mendez

Defe"dams- First Amended Compl. Fiied; 09/04/2018

\/\/\/\/\/\/\/\/\_/\/\/\/

 

The Court has considered Plaintiff’s Request to Redact or Seal Specific
Confidential lnforrnation filed in support of its Complaint against Defendants MCI

Communications Services, lnc. and Verizon Select Services, lnc.

l. As described in the Motion, in order to present its case against Defendants
and for the Court to assess Ol ’s claims of Defendant’s business practices
that give rise to the Complaint, Ol asserts that it needs to include
confidential information from a Confidential Settlement Agreement.

2. Ol is narrowly tailoring its request to file under seal because only the
portions of the Complaint that include rates and usage levels from the
Confidential Settlement Agreement are being designated as confidential
Specifically Ol requests to seal pages 2 and 3, ll Z(a)-(e)

3. Ol ’s Motion to Seal the Confidential Settlement Agreement is a non-
dispositive motion, therefore it must show good cause rather than showing

a compelling reason for its request to seal. Pintos v. Pac. Credz`tors Ass'n,

605 F.3d 665, 678 (9th Cir.ZOlO)..

 

4. Good cause may be shown if confidential information could be used “as
sources of business information that might harm a litigant’s competitive
standing,” (Nixon v. Warner Communicatl`ons (1978) 435 U.S. 589, 598.
Preventing the release of trade secrets has been held to be sufficient reason
to seal information under the more rigorous “compelling reason” standard
In re Hya'roxycut Mkz‘g. & Sales Practz'ces Lz'tl'g. , No. 09MD2087 BTM
AJB, 2011 WL 3759632, at *3 (S.D. Cal. Aug. 25, 2011) (cl`tz`ngNixon, at
598).

5. Ol argues that the rate and usage information constitutes a trade secret
because it derives independent economic value from keeping the
information confidential and has taken reasonable steps to prevent its
disclosure. Cal. Civ. Code §3426.1.

6. Further, Ol argues that the rates and usage requirements should be sealed
for the because the rates and usage levels were the product of a settlement
that differ from Ol ’s tariffed rates charged to other carriers. That
information, therefore, reflects the value that Ol placed on settling claims
related to a switched access billing disputed it had with several Verizon
entities. Revealing the rates to be charged at various levels of minutes of
use would prejudice Ol by exposing to other carriers the value Verizon it is
willing to pay to resolve such disputes. In addition, revealing the rates
assessed at various usage levels would harm Ol ’s ability to negotiate with
other carriers because they would effectively establish a ceiling on rates
other carriers would likely demand.

7. Having considered the Motion, for GOOD CAUSE SHOWN, the Court
hereby ORDERS that the Motion IS GRANTED.

Dated l 0 " 262 ,2018 at Sacramento, California.

W. John A.M

 

 

